DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The abstract of the disclosure is objected to because it contains the implied language “is described”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boticki (USP 4,946,204).
At the onset, it is noted that the claims are all directed only to the fitting, and the body is recited functionally. It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
In regards to claim 1, Boticki discloses a connecting fitting (7) configured to connect to a body comprising: 
a sidewall; 
an interior passageway (central bore); and 
a retention projection (11) configured to fit into a retention groove of a body connection of the body, 
wherein the interior passageway is configured to provide fluid communication to an interior passageway in the body (shown in fig. 3).
In regards to claims 2 and 16, Boticki further discloses the retention projection comprises a side wall; and wherein the side wall of the retention projection is configured to meet with a side wall of the retention groove of the body connection of the body (shown in fig. 3).
In regards to claim 3, Boticki further discloses an interference area (22) configured to receive a sealing barb of the body connection of the body.
In regards to claims 4 and 17, Boticki further discloses the interference area is configured to allow the sealing barb to extend outwardly and embed into the interference area (fig. 3 shows this capability).
In regards to claims 5 and 18, Boticki further discloses he interference area is configured to allow the sealing barb to expand into the sidewall thereby creating a fluid tight seal between the interior passageway and the interior passageway of the body (fig. 3 shows this capability).
In regards to claims 6 and 19, Boticki further discloses a flared area (10) configured and dimensioned to receive the body connection of the body.
In regards to claims 7 and 20, Boticki further discloses the flared area is configured to slide over a cone-shaped portion of the body connection of the body (fig. 3 shows this capability).
In regards to claims 8 and 21, Boticki further discloses the flared area is configured to flex outwardly as the connection fitting is moved toward the body connection (fig. 3 shows this capability).
In regards to claims 9 and 22, Boticki further discloses the flared area is configured to flex outwardly as the connection fitting is moved toward the body connection while a cone-shaped portion of the body connection flexes inwardly (fig. 3 shows this capability).
In regards to claims 10 and 23, Boticki further discloses the flared area is configured to snap inwardly as the retention projection enters the retention groove of the body connection of the body (fig. 3 shows this capability).
In regards to claim 11, Boticki further discloses the connecting fitting is configured to fit over the body connection (shown in fig. 3).
In regards to claim 12, Boticki further discloses the interior passageway defines the retention projection (shown in fig. 3).	
In regards to claim 13, Boticki further discloses a connecting end fitting stop surface (near 19) structured and arranged to meet a stop surface on the body.
In regards to claims 14 and 24, Boticki further discloses the connecting fitting is further configured to connect with a tube or hose (at “4”).
In regards to claim 15, Boticki discloses a connecting fitting configured to connect to a body comprising: 
a sidewall; 
an interior passageway (central bore); 
a retention projection (11) configured to fit into a retention groove of a body connection of the body; and 
an interference area (22) configured to receive a sealing barb of the body connection of the body, 
wherein the interior passageway is configured to provide fluid communication to an interior passageway in the body (shown in fig. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,955,077 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13, and 14 are generic to all that is recited in claims 1-20 of the reference patent. In other words, claims 1-20 of the reference patent fully encompasses the subject matter of claims 1, 13, and 14. Thus, the invention of claims 1-20 of the reference patent is in effect a “species” of the “generic” invention of claims 1, 13, and 14. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 13, and 14 are anticipated by claims 1-20 of the reference patent, claims 1, 13, and 14 are not patentably distinct from claims 1-20, regardless of any additional subject matter presented in claims 1-20.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/23/2022